                Case 3:19-bk-02798-JAF             Doc 15      Filed 09/12/19        Page 1 of 10



                               UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION

IN RE:
           BLAINE HARRISON


                                                                       CASE NO.:3:19-BK-002798-JAF
      Debtor(s).
____________________________________________

                                 FIRST AMENDED CHAPTER 13 PLAN

A.         NOTICES.

Debtor1 must check one box on each line to state whether or not the Plan includes each of
the following items. If an item is checked as “Not Included,” if both boxes are checked, or if
neither box is checked, the provision will be ineffective if set out later in the Plan.

     A limit on the amount of a secured claim based on a valuation which Included                        Not Included
     may result in a partial payment or no payment at all to the secured
     creditor. See Sections C.5(d) and (e). A separate motion will be filed.

     Avoidance of a judicial lien or nonpossessory, nonpurchase money Included                           Not Included
     security interest under 11 U.S.C. § 522(f). A separate motion will be
     filed. See Section C.5(e).
     Nonstandard provisions, set out in Section E.                         Included                      Not Included


NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A
SECURED CREDITOR UNDER SECTION 5(i) OF THIS PLAN, TO SURRENDER THE
SECURED CREDITOR’S COLLATERAL UNDER SECTION 5(j), OR TO NOT MAKE
PAYMENTS TO THE SECURED CREDITOR UNDER SECTION 5(k), THE
AUTOMATIC STAY DOES NOT APPLY AND THE CREDITOR MAY TAKE ACTION
TO FORECLOSE OR REPOSSESS THE COLLATERAL.

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR
LOANS, AND OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A
SECURITY INTEREST IN PERSONAL OR REAL PROPERTY COLLATERAL.



1
    All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.

Effective September 1, 2019
             Case 3:19-bk-02798-JAF      Doc 15     Filed 09/12/19     Page 2 of 10




B.     MONTHLY PLAN PAYMENTS. Plan payments include the Trustee’s fee of 10% and
       shall begin 30 days from petition filing/conversion date. Debtor shall make payments to
       the Trustee for the period of 60 months. If the Trustee does not retain the full 10%, any
       portion not retained will be disbursed to allowed claims receiving payments under the Plan
       and may cause an increased distribution to the unsecured class of creditors.

       $_1765.92 from month One (1) through Eighteen (18).
       $_1654.80__ from month Nineteen (19) through Sixty (60).

C.     PROPOSED DISTRIBUTIONS.

       1.      ADMINISTRATIVE ATTORNEY’S FEES.


       Base Fee $3500.00 Total Paid Prepetition $1700 Balance Due $1800__

       MMM Fee $_________ Total Paid Prepetition $__________ Balance Due $________

       Estimated Monitoring Fee at $ __0__ per Month.

       Attorney’s Fees Payable Through Plan at $100.00Monthly for month one (1) through
       Eighteen (18) (subject to adjustment).

       2.      DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A).

 Acct. No.                       Creditor                        Total Claim Amount




       3.      PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).


 Last Four Digits of Acct. No.   Creditor                        Total Claim Amount




       4.       TRUSTEE FEES. From each payment received from Debtor, the Trustee shall
receive a fee, the percentage of which is fixed periodically by the United States Trustee.

                                               2
            Case 3:19-bk-02798-JAF         Doc 15       Filed 09/12/19   Page 3 of 10




       5.      SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors
under the Plan, other than amounts allocated to cure arrearages, shall be deemed adequate
protection payments. The Trustee shall disburse adequate protection payments to secured
creditors prior to confirmation, as soon as practicable, if the Plan provides for payment to the
secured creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has filed a
proof of claim for the secured creditor under § 501(c), and no objection to the claim is pending.
If Debtor’s payments under the Plan are timely paid, payments to secured creditors under the Plan
shall be deemed contractually paid on time.

        (a)     Claims Secured by Debtor’s Principal Residence Which Debtor Intends to
        Retain - Mortgage, HOA and Condominium Association Payments, and Arrears, if
        any, Paid Through the Plan Under 11 U.S.C. § 1322(b)(5) Debtor will cure prepetition
        arrearages and maintain regular monthly postpetition payments on the following claims
        secured by Debtor’s principal residence. Postpetition mortgage payments must be included
        in the Plan Payments. Mortgage payments are due on the first payment due date after the
        case is filed and continue monthly thereafter. The amount of postpetition mortgage
        payments may be adjusted as provided for under the loan documents. The Plan may provide
        for the cure of arrearages to homeowner’s and condominium associations and may, but
        need not, include the payment of postpetition assessments in the Plan Payments. Under 11
        U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal liability on these
        claims.

 Last Four       Creditor         Collateral          Regular      Gap            Arrears
 Digits of                        Address             Monthly      Payment
 Acct. No.                                            Payment
 8662            BBA              9431 NW             $519.00      N/A            $18,239.00
                 Compass          212th Street,
                 Bank             Starke, Fl.
                                  32091



(b)     Claims Secured by Other Real Property Which Debtor Intends to Retain - Mortgage
        Payments, HOA and Condominium Association Payments, and Arrears, if any, Paid
        Through the Plan Under 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition arrearages
        and maintain regular monthly postpetition payments on the following claims secured by
        real property. Postpetition mortgage payments must be included in the Plan. Payments are
        due on the first payment due date after the case is filed and continue monthly thereafter.
        The amount of postpetition mortgage payments may be adjusted as provided for under the
        loan documents. The Plan may provide for the cure of arrearages to homeowner’s and
        condominium associations and may, but need not, include the payment of postpetition
        assessments in the Plan Payments. Under 11 U.S.C. § 1328(a)(1), Debtor will not receive
        a discharge of personal liability on these claims.


                                                  3
          Case 3:19-bk-02798-JAF          Doc 15     Filed 09/12/19     Page 4 of 10



Last Four       Creditor         Collateral        Regular       Gap              Arrears
Digits of                        Address           Monthly       Payment
Acct. No.                                          Payment
N/A



      (c)     Claims Secured by Real Property - Debtor Intends to Seek Mortgage
      Modification. Pending the resolution of a mortgage modification request, the Plan
      Payments shall include the following adequate protection payments to the Trustee: (1) for
      homestead property, the lesser of 31% of gross monthly income of Debtor and non-filing
      spouse, if any (after deducting homeowner’s association fees), or the normal monthly
      contractual mortgage payment; or (2) for non-homestead, income-producing property, 75%
      of the gross rental income generated from the property. If Debtor obtains a modification of
      the mortgage, the modified payments shall be included in the Plan Payments. Debtor will
      not receive a discharge of personal liability on these claims.

Last Four Digits      Creditor                     Collateral Address     Adequate
of Acct. No.                                                              Protection Payment
N/A



      (d)    Claims Secured by Real Property or Personal Property to Which Section 11
      U.S.C. § 506 Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322(b)(2), this
      provision does not apply to a claim secured solely by Debtor’s principal residence. A
      separate motion to determine secured status or to value the collateral must be filed.
      Payment on the secured portion of the claim, estimated below, is included in the Plan
      Payments. Unless otherwise stated in Section E, the Plan Payments do not include
      payments for escrowed property taxes or insurance.

Last Four    Creditor      Collateral         Claim      Value          Payment     Interest
Digits of                  Description/       Amount                    Through     Rate
Acct. No.                  Address                                      Plan
N/A




      (e)    Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C. §
      506. Debtor must file a separate motion under 11 U.S.C. § 522 to avoid a judicial lien or a
      nonpossessory, nonpurchase money security interest because it impairs an exemption or
      under 11 U.S.C. § 506 to determine secured status and to strip a lien.



                                               4
          Case 3:19-bk-02798-JAF         Doc 15      Filed 09/12/19   Page 5 of 10



Last Four Digits of Acct.       Creditor                         Collateral Description /
No.                                                              Address
N/A




      (f)    Payments on Claims Secured by Real Property and/or Personal Property to
      Which 11 U.S.C. § 506 Valuation DOES NOT APPLY Under the Final Paragraph in
      11 U.S.C. § 1325(a). The claims listed below were either: (1) incurred within 910 days
      before the petition date and secured by a purchase money security interest in a motor
      vehicle acquired for Debtor’s personal use; or (2) incurred within one year of the petition
      date and secured by a purchase money security interest in any other thing of value. These
      claims will be paid in full under the Plan with interest at the rate stated below.

Last Four         Creditor      Collateral         Claim         Payment          Interest
Digits of                       Description/       Amount        Through          Rate
Acct. No.                       Address                          Plan
N/A



      (g)    Claims Secured by Real or Personal Property to be Paid with Interest Through
      the Plan Under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full
      under the Plan with interest at the rate stated below.

Last Four         Creditor      Collateral         Claim         Payment          Interest
Digits of                       Description/       Amount        Through          Rate
Acct. No.                       Address                          Plan
9251              Rushmore      9431        $39,983.00           $636.38          4.5%
                  Loan          NW212th St.                      (1-59)
                  Management    Starke, FL.                      $636.58 (60)
                  Services      32091



      (h)     Claims Secured by Personal Property – Maintaining Regular Payments and
      Curing Arrearages, if any, Under 11 U.S.C. § 1325(b)(5). Under 11 U.S.C. § 1328(a)(1),
      unless the principal amount of the claim is paid in full through the Plan, Debtor will not
      receive a discharge of personal liability on these claims.

Last Four           Creditor           Collateral           Regular             Arrearage
Digits of Acct.                        Description          Contractual

                                               5
           Case 3:19-bk-02798-JAF         Doc 15     Filed 09/12/19     Page 6 of 10



 No.                                                        Payment
 N/A




(i)    Secured Claims Paid Directly by Debtor. The following secured claims are being made
       via automatic debit/draft from Debtor’s depository account and will continue to be paid
       directly to the creditor or lessor by Debtor outside the Plan via automatic debit/draft. The
       automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor
       and in rem and in personam as to any codebtor as to these creditors and lessors upon the
       filing of this Plan. Nothing herein is intended to terminate or abrogate Debtor’s state law
       contract rights. Because these secured claims are not provided for under the Plan, under 11
       U.S.C § 1328(a), Debtor will not receive a discharge of personal liability on these claims.

 Last Four Digits of Acct.       Creditor                          Property/Collateral
 No.
 N/A



       (j)     Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the
       following collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a)
       is terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these
       creditors upon the filing of this Plan.

 Last Four Digits of Acct.       Creditor                          Collateral/Property
 No.                                                               Description/Address
 N/A



       (k)    Secured Claims that Debtor Does Not Intend to Pay. Debtor does not intend to
       make payments to the following secured creditors. The automatic stay under 11 U.S.C. §§
       362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in personam as to any
       codebtor with respect to these creditors upon the filing of this Plan. Debtor’s state law
       contract rights and defenses are neither terminated nor abrogated. Because these secured
       claims are not provided for under the Plan, under 11 U.S.C § 1328(a), Debtor will not
       receive a discharge of personal liability on these claims.

 Last Four Digits of Acct.       Creditor                          Collateral
 No.                                                               Description/Address

                                                6
             Case 3:19-bk-02798-JAF         Doc 15     Filed 09/12/19      Page 7 of 10




N/A



       6.      LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the
Trustee shall disburse payments to creditors under leases or executory contracts prior to
confirmation of the Plan, as soon as practicable, if the Plan provides for payment to
creditor/lessor, the creditor/lessor has filed a proof of claim, or Debtor or Trustee has filed a proof
of claim for the secured creditor/lessor under 11 U.S.C. § 501(c), and no objection to the claim is
pending. If Plan Payments are timely paid, payments to creditors/lessors under the Plan shall be
deemed contractually paid on time.

       (a)     Assumption of Leases/Executory Contracts for Real or Personal Property to
       be Paid and Arrearages Cured Through the Plan Under 11 U.S.C. § 1325(b)(5). Debtor
       assumes the following leases/executory contracts and proposes the prompt cure of any
       prepetition arrearage as follows. Under 11 U.S.C. § 1328(a)(1), if the claim of the
       lessor/creditor is not paid in full through the Plan, Debtor will not receive a discharge of
       personal liability on these claims.

Last Four           Creditor/Lessor      Description of       Regular              Arrearage and
Digits of Acct.                          Leased               Contractual          Proposed Cure
No.                                      Property             Payment
N/A




       (b)     Assumption of Leases/Executory Contracts for Real or Personal Property to
       be Paid Directly by Debtor. Debtor assumes the following lease/executory contract
       claims that are paid via automatic debit/draft from Debtor’s depository account and are to
       continue to be paid directly to the creditor or lessor by Debtor outside the Plan via
       automatic debit/draft. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is
       terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these
       creditors and lessors upon the filing of this Plan. Nothing herein is intended to terminate
       or abrogate Debtor’s state law contract rights. Because these leases/executory contracts are
       not provided for under the Plan, under 11 U.S.C § 1328(a), Debtor will not receive a
       discharge of personal liability on these claims.

Last Four Digits of Acct.          Creditor/Lessor                   Property/Collateral
No.
N/A



       (c)     Rejection of Leases/Executory Contracts and Surrender of Real or Personal
                                                  7
            Case 3:19-bk-02798-JAF         Doc 15      Filed 09/12/19     Page 8 of 10



       Leased Property. Debtor rejects the following leases/executory contracts and will
       surrender the following leased real or personal property. The automatic stay under 11
       U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in personam
       as to any codebtor as to these creditors and lessors upon the filing of this Plan.

 Last Four Digits of Acct.        Creditor/Lessor                    Property/Collateral to be
 No.                                                                 Surrendered
 N/A



        7.     GENERAL UNSECURED CREDITORS. General unsecured creditors with
allowed claims shall receive a pro rata share of the balance of any funds remaining after payments
to the above referenced creditors or shall otherwise be paid under a subsequent Order Confirming
Plan. The estimated dividend to unsecured creditors shall be no less than $0.00.

D.     GENERAL PLAN PROVISIONS:

       1.      Secured creditors, whether or not dealt with under the Plan, shall retain the liens
               securing such claims.

       2.      Payments made to any creditor shall be based upon the amount set forth in the
               creditor’s proof of claim or other amount as allowed by order of the Court.

       3.      If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b),
               property of the estate shall not vest in Debtor until the earlier of Debtor’s discharge
               or dismissal of this case, unless the Court orders otherwise. Property of the estate

               (a) _______ shall not vest in Debtor until the earlier of Debtor’s discharge or
               dismissal of this case, unless the Court orders otherwise, or

               (b) ____X__ shall vest in Debtor upon confirmation of the Plan.

       4.      The amounts listed for claims in this Plan are based upon Debtor’s best estimate
               and belief and/or the proofs of claim as filed and allowed. Unless otherwise ordered
               by the Court, the Trustee shall only pay creditors with filed and allowed proofs of
               claim. An allowed proof of claim will control, unless the Court orders otherwise.

       5.      Debtor may attach a summary or spreadsheet to provide an estimate of anticipated
               distributions. The actual distributions may vary. If the summary or spreadsheet
               conflicts with this Plan, the provisions of the Plan control prior to confirmation,
               after which time the Order Confirming Plan shall control.

       6.      Debtor shall timely file all tax returns and make all tax payments and deposits when
               due. (However, if Debtor is not required to file tax returns, Debtor shall provide the

                                                 8
          Case 3:19-bk-02798-JAF          Doc 15      Filed 09/12/19     Page 9 of 10




             Trustee with a statement to that effect.) For each tax return that becomes due after
             the case is filed, Debtor shall provide a complete copy of the tax return, including
             business returns if Debtor owns a business, together with all related W-2s and Form
             1099s, to the Trustee within 14 days of filing the return. Unless otherwise ordered,
             consented to by the Trustee, or ordered by the Court, Debtor shall turn over to the
             Trustee all tax refunds in addition to regular Plan payments. Debtor shall not
             instruct the Internal Revenue Service or other taxing agency to apply a refund to
             the following year’s tax liability. Debtor shall not spend any tax refund without
             first having obtained the Trustee’s consent or Court approval.

E.    NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy
      Procedure 3015(c). Note: Any nonstandard provisions of this Plan other than those set
      out in this section are deemed void and are stricken.
      1. All timely plan payments received by the Chapter 13 trustee are deemed timely to each
      creditor.
      2. Any post-petition costs or expenses incurred by or on the behalf of any secured creditors
      will be discharged upon plan completion, unless specifically provided for in this plan, or
      by further order of the Court on the month filed pursuant to F.R.B.P Rule 3002.1©, prior
      to plan completion.
      3. If the Debtor has surrendered collateral securing a debt to the creditor and the creditor is
      entitled to file an unsecured deficiency claim, said claim must be filed within 90 days of
      the Order Confirming Chapter 13 Plan, unless a Motion for Extension of Time is filed for
      good cause prior to the expiration of the 90 days and granted by this Court.
      4. In regards to the mortgages held by Rushmore Loan Management Systems, Inc., the
      mortgage note matured on September 1, 2018. As such the debtor will pay the mortgage in
      full through the terms of this Chapter 13 plan.

      CERTIFICATION
      By filing this document, the Attorney for Debtor, or Debtor, if not represented by an
      attorney, certifies that the wording and order of the provisions in this Chapter 13 Plan
      are identical to those contained in the Model Plan adopted by this Court, and that this
      Plan contains no additional or deleted wording or nonstandard provisions other than
      any nonstandard provisions included in Section E.

      SIGNATURE(S):

      Debtor(s)

      ___/S/ Blaine Harrison_____________________________                Date 9-12-2019____

      Attorney for Debtor(s)

___/S/ Curtis A. Sanders___________________________________               Date_9-12-2019__



                                                9
   Case 3:19-bk-02798-JAF          Doc 15     Filed 09/12/19     Page 10 of 10




                             CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Chapter 13 Plan was

provided electronically or by U.S. Mail, postage prepaid, to all creditors or interested

parties in this case on this 12th day of September, 2019.



                                      _ /s/ Curtis A. Sanders_______
                                      Curtis A. Sanders, P.A.
                                      407 West Georgia Street
                                      Starke, FL 32091
                                      Telephone: 904-964-4111
                                      Fax No.: 904-964-5111
                                      Fl. Bar No.: 0625647
                                      Attorney for Debtor
                                      Thesandersfirm@yahoo.com




                                         10
